              Case 4:20-cv-03213-JST Document 55 Filed 09/23/20 Page 1 of 3




                                                      Andrew N. Friedman†
 1   Eric H. Gibbs (SBN 178658)
                                                      afriedman@cohenmilstein.com
     ehg@classlawgroup.com
 2                                                    Victoria S. Nugent†
     Andre M. Mura (SBN 298541)
                                                      vnugent@cohenmilstein.com
 3   amm@classlawgroup.com
     Karen Barth Menzies (SBN 180234)                 Julie Selesnick†
 4   kbm@classlawgroup.com                            jselesnick@cohenmilstein.com
     Amy M. Zeman (SBN 273100)                        Geoffrey Graber (SBN 211547)
 5
     amz@classlawgroup.com                            ggraber@cohenmilstein.com
 6   Steve Lopez (SBN 300540)                         Eric Kafka†
                                                      ekafka@cohenmilstein.com
 7   sal@classlawgroup.com
     GIBBS LAW GROUP LLP                              Karina G. Puttieva (SBN 317702)
 8   505 14th Street, Suite 1110                      kputtieva@cohenmilstein.com
     Oakland, CA 94612                                COHEN MILSTEIN SELLERS &
 9                                                    TOLL PLLC
     Telephone: (510) 350-9700
10                                                    1100 New York Ave. NW, Fifth Floor
     Facsimile: (510) 350-9701
                                                      Washington, DC 20005
11                                                    Telephone: (202) 408-4600
12                                                    Facsimile: (202) 408-4699

13
                                                       †   not admitted to N.D.Cal.
14   Attorneys for Plaintiff and Proposed Class
15
16
                       IN THE UNITED STATES DISTRICT COURT
17                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
19    MUDPIE, INC.,                                Case No. 4:20-cv-3213-JST

20                                                 Plaintiff’s Notice of Appeal
21                           Plaintiff,

22            v.
23
24    TRAVELERS CASUALTY
      INSURANCE COMPANY OF
25
      AMERICA,
26
                             Defendant.
27
28


                                   Plaintiff’s Notice of Appeal
                                   Case No. 4:20-cv-3213-JST
              Case 4:20-cv-03213-JST Document 55 Filed 09/23/20 Page 2 of 3




 1      Notice is hereby given that Plaintiff Mudpie, Inc., individually and on behalf of
 2   the putative class, appeals to the United States Court of Appeals for the Ninth Circuit
 3   from the Order Granting Defendant’s Motion to Dismiss, entered in this action on
 4   September 14, 2020 (ECF No. 51) and attached hereto as Exhibit A. The Judgment,
 5   entered on September 23, 2020 (ECF No. 54) and attached hereto as Exhibit B,
 6   terminated the action.
 7      Plaintiff’s Representation Statement is attached to this Notice as Exhibit C,
 8   pursuant to Circuit Rule 3-2.
 9
10    September 23, 2020                     Respectfully submitted,
11
                                             GIBBS LAW GROUP LLP
12
13                                           By: /s/ Andre M. Mura

14                                           Eric H. Gibbs
15                                           Andre M. Mura
                                             Karen Barth Menzies
16                                           Amy M. Zeman
17                                           Steve Lopez
                                             505 14th Street, Suite 1110
18                                           Oakland, CA 94612
19                                           Telephone: (510) 350-9700
                                             Facsimile: (510) 350-9701
20                                           ehg@classlawgroup.com
21                                           amm@classlawgroup.com
                                             kbm@classlawgroup.com
22                                           amz@classlawgroup.com
23                                           sal@classlawgroup.com

24                                           Andrew N. Friedman†
                                             Victoria S. Nugent†
25
                                             Julie Selesnick†
26                                           Geoffrey Graber (SBN 211547)
                                             Eric Kafka†
27
                                             Karina G. Puttieva (SBN 317702)
28                                           COHEN MILSTEIN SELLERS & TOLL PLLC
                                             1100 New York Ave. NW, Fifth Floor

                                                 2
                                     Plaintiff’s Notice of Appeal
                                     Case No. 4:20-cv-3213-JST
     Case 4:20-cv-03213-JST Document 55 Filed 09/23/20 Page 3 of 3




                               Washington, DC 20005
 1
                               Telephone: (202) 408-4600
 2                             Facsimile: (202) 408-4699
                               afriedman@cohenmilstein.com
 3
                               vnugent@cohenmilstein.com
 4                             jselesnick@cohenmilstein.com
                               ggraber@cohenmilstein.com
 5
                               ekafka@cohenmilstein.com
 6                             kputtieva@cohenmilstein.com
 7                             †   not admitted to N.D.Cal.
 8
 9                            Attorneys for Plaintiff and Proposed Class
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                   3
                       Plaintiff’s Notice of Appeal
                       Case No. 4:20-cv-3213-JST
